Case 1:19-cv-02170-LDH-LB Document 13-2 Filed 07/29/19 Page 1 of 2 PageID #: 49



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK

 BRITNEY RUDLER, on behalf of herself             )
 and all others similarly situated,               )
                                                  )
                       Plaintiff,                 )     Case No. 1:19-cv-02170 (LDH) (LB)
        v.                                        )
                                                  )
 MLA LAW OFFICES, LTD., and JOHN                  )     ATTORNEYS’ FEE AFFIDAVIT
 L. MALEVITIS,                                    )
                                                  )
                                                  )
                                                  )
                       Defendants.                )


      J. REMY GREEN affirms and states:

   1. I am the attorney for the plaintiff and putative class.

   2. My current hourly rate is $375 per hour.

   3. I sent Defendants numerous communications attempting to get them to waive service,

      including voicemails and emails to “jhnymal@comcast.net.”

   4. I confirmed with a number of other FDCPA and consumer rights attorneys who have

      litigated against Defendants (with Defendants acting as both counsel to third parties and

      self-represented defendants in different cases) that “jhnymal@comcast.net,” the email

      address that Defendants have used in litigating various federal cases as counsel, is one

      that Defendants regularly use to receive and respond to communications regarding legal

      matters.

   5. I request $1125.00 in attorneys’ fees pursuant to FRCP 4(d)(2)(B) for a heavily rounded-

      down estimate of 3.00 hours spent taking the following actions in effecting service:

                 prepare and send Rule 4 notice;
                 multiple follow up letters and calls re: Rule 4 notice;




                                                 3
Case 1:19-cv-02170-LDH-LB Document 13-2 Filed 07/29/19 Page 2 of 2 PageID #: 50



                  extensive communications with multiple process servers due to refusal to
                   waive service, Defendants’ representation he would accept service,
                   Defendants’ attempts to avoid service;
                  communications with other FDCPA attorneys who have sued Defendants re:
                   difficulties they have faced serving these Defendants, how they communicated
                   with Defendants, etc.;
                  investigation re: Defendants’ out of date business address in the letter sent to
                   Plaintiff (Complaint Ex. A);
                  preparing and filing a motion for an extension of time to serve (after
                   Defendants did not, as they stated they would, accept service);
                  at least two requests to Defendants for reimbursement; preparing and filing
                   this motion.

   6. I request $1,114.50 in expenses, paid to the two process servers, pursuant to FRCP

       4(d)(2)(A). See Exs. A ($80.00 - returns of service with fees noted for first server) and B

       ($1,034.50 - full invoice for second server).

   7. I submit this summary affidavit to keep the time expended minimal. Vukadinovich v.

       McCarthy, 59 F.3d 58, 60 (7th Cir. 1995). This Court may assess the reasonableness of

       the amount claimed based on its familiarity with the normal rates in the jurisdiction, and

       its experience generally. DeFilippo v. Morizio, 759 F.2d 231, 236 (2d Cir. 1985).

   8. Wherefore, I respectfully request that the Court grant a total of $2,239.50 in fees and

       expenses.

I verify under the penalty of perjury that the foregoing is true and correct.

Dated: July 29, 2019.

                                               Respectfully Submitted,
                                                        /s/
                                               _____________________
                                               J. REMY GREEN
                                               Honorific/Pronouns: Mx., they/their/them
                                               Cohen&Green P.L.L.C.
                                               1639 Centre Street, Suite 216
                                               Ridgewood, NY 11385
                                               (929) 888.9480 (telephone)
                                               (929) 888.9457 (facsimile)
                                               remy@femmelaw.com


                                                  4
